Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Amendment filed on 8/26/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9-11, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusconi et al. (US 2019/0052954 A1) in view of Garcia (US 9118996 B1) in view of Uchida (US 2021/0311323 A1)
Regarding claim 1, Rusconi discloses an acoustic output device, comprising:
an earphone core (3) including at least one low-frequency acoustic driver (7) and at least one high-frequency acoustic driver (5) (¶ 0036 and Fig. 1), the at least one low-frequency acoustic driver configured to output sounds from at least two first guiding holes (13 and 19), the at least one high-frequency acoustic driver configured to output sounds from at least two second guiding holes (11 and 17) (¶ 0032 and Fig. 1), wherein a first distance is between the two first guiding holes, a second distance is between the two second guiding holes (see Fig. 1), 
a controller (25) configured to direct the at least one low-frequency acoustic driver to output the sounds in a first frequency range (bass range) and direct the at least one high-frequency acoustic driver to output the sounds in a second frequency range (treble range) (¶ 0035-0036), the second frequency range including one or more frequencies higher than one or more frequencies in the first frequency range (treble range includes higher frequencies than bass range);
a wireless module configured to connect the acoustic output device with at least one terminal device (¶ 0030); and

Rusconi is not relied upon to disclose the wireless module being a Bluetooth module; and
a button module configured to implement an interaction between a user of the acoustic output device and the acoustic output device.
In a similar field of endeavor, Garcia discloses the wireless module being a Bluetooth module (Fig. 6: 374); and
a button module (Fig. 6: 324-327) configured to implement an interaction between a user of the acoustic output device and the acoustic output device (detx50, paragraph spanning cols 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
the wireless module being a Bluetooth module; and
a button module configured to implement an interaction between a user of the acoustic output device and the acoustic output device, 
the motivation being to perform the simple substitution of one wireless module for another to obtain predictable results of a module allowing for wireless communication with another device (see MPEP § 2143(B)); and to allow a music player to play music using the button module so that the music player does not need to be physically attached to the acoustic output device which allows a user to do certain physical activity within a limited space range (Garcia - detx53, col. 3, lines 30-36).
Rusconi-Garcia is not relied upon to disclose wherein the first distance is not greater than 40 millimeters, and the second distance is not greater than 7 millimeters.
In a similar field of endeavor, Uchida discloses wherein the width of the widest portions of the temples is about 15 mm, and the width of the narrowest portions is about 4 mm (¶ 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the width of the widest portions (which also corresponds to the first distance) of the temples is about 15 mm, and the width of the narrowest portions (which also corresponds to the second distance) is about 4 mm,
which would result in: wherein the first distance is not greater than 40 millimeters, and the second distance is not greater than 7 millimeters, 
the motivation being to use temple thicknesses that are within reason of fashionability (Uchida - ¶ 0037, 0010).
Regarding claim 4, Rusconi-Garcia-Uchida discloses the acoustic output device of claim 2, and Rusconi discloses wherein the first distance is at least twice of the second distance (see Fig. 1).
Regarding claim 9, Rusconi-Garcia-Uchida discloses the acoustic output device of claim 1, and Rusconi discloses wherein
the at least one low-frequency acoustic driver includes a first transducer (7),
the at least one high-frequency acoustic driver includes a second transducer (5), and
the first transducer and the second transducer have different frequency response characteristics (¶ 0036, bass speaker vs treble speaker have different frequency responses).
Regarding claim 10, Rusconi-Garcia-Uchida discloses the acoustic output device of claim 9, and Rusconi discloses wherein the first transducer includes a low-frequency loudspeaker and the second transducer includes a high-frequency loudspeaker (¶ 0036).
Regarding claim 11, Rusconi-Garcia-Uchida discloses the acoustic output device of claim 1, and Rusconi discloses wherein at least two first acoustic routes (10 and 16) are formed between the at least one low-frequency acoustic driver and the at least two first guiding holes (Fig. 1),
at least two second acoustic routes (8 and 14) are formed between the at least one high-frequency acoustic driver and the at least two second guiding holes (Fig. 1), and
the at least two first acoustic routes (10 and 16) and the at least two second acoustic routes have different frequency selection characteristics (¶ 0036, larger cavity in accordance with bass speaker).
Regarding claim 20, Rusconi-Garcia-Uchida discloses the acoustic output device of claim 1, and Rusconi discloses wherein the sounds output from the at least two first guiding holes have opposite phases (¶ 0043).
Regarding claim 21, Rusconi-Garcia-Uchida discloses the acoustic output device of claim 1, and Garcia discloses wherein the button module includes at least one of a Bluetooth button or a play control button (detx50, paragraph spanning cols 2-3),
the Bluetooth button is configured to control the connection between the acoustic output device and the at least one terminal device; and
the play control button is configured to control the sound output of the earphone core (detx50, paragraph spanning cols 2-3: play button functions as play button which includes controlling sound output of earphone).
The teachings of Garcia relied upon above are combinable with Rusconi-Garcia-Uchida for the same reasons set forth above in the claim 1 rejection.
Regarding claim 22, Rusconi-Garcia-Uchida discloses the acoustic output device of claim 1, and Garcia discloses wherein the button module (324-327) is connected with the controller (370) to control the sound output of the earphone core (see Fig. 6) (detx50, paragraph spanning cols 2-3).
The teachings of Garcia relied upon above are combinable with Rusconi-Garcia-Uchida for the same reasons set forth above in the claim 1 rejection.
Regarding claim 23, Rusconi-Garcia-Uchida discloses the acoustic output device of claim 1, and Garcia discloses wherein the button module includes at least one of a physical button or a virtual button (physical buttons depicted in Figs. 1-4).
The teachings of Garcia relied upon above are combinable with Rusconi-Garcia-Uchida for the same reasons set forth above in the claim 1 rejection.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusconi in view of Garcia in view of Uchida in view of Schmidt et al. (US 2018/0288518 A1)
Regarding claim 5, Rusconi-Garcia-Uchida discloses the acoustic output device of claim 1.
Rusconi-Garcia-Uchida is not relied upon to disclose wherein the first frequency range includes frequencies lower than 650 Hz, and the second frequency range includes frequencies higher than 1000 Hz.
In a similar field of endeavor, Schmidt discloses wherein the first frequency range includes frequencies lower than 650 Hz (Fig. 7B), and the second frequency range includes frequencies higher than 1000 Hz (Fig. 7A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the first frequency range includes frequencies lower than 650 Hz, and the second frequency range includes frequencies higher than 1000 Hz, the motivation being to use appropriate frequency ranges for a treble and bass speaker (Schmidt - ¶ 0083-0084).
Regarding claim 6, Rusconi-Garcia-Uchida discloses the acoustic output device of claim 1, wherein the first frequency range overlaps with the second frequency range.
Rusconi-Garcia-Uchida is not relied upon to disclose wherein the first frequency range overlaps with the second frequency range.
In a similar field of endeavor, Schmidt discloses wherein the first frequency range (Fig. 7B) overlaps with the second frequency range (Fig. 7A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the first frequency range overlaps with the second frequency range, the motivation being to use appropriate frequency ranges for a treble and bass speaker (Schmidt - ¶ 0083-0084).
Regarding claim 7, Rusconi-Garcia-Uchida discloses the acoustic output device of claim 1.
Rusconi-Garcia-Uchida is not relied upon to disclose wherein
the controller includes an electronic frequency division module configured to divide an audio source signal to generate a low-frequency signal corresponding to the first frequency range and a high-frequency signal corresponding to the second frequency range, the low-frequency signal driving the at least one low-frequency acoustic driver to generate the sounds in the first frequency range, and
the high-frequency signal driving the at least one high-frequency acoustic driver to generate the sounds in the second frequency range.
In a similar field of endeavor, Schmidt discloses wherein
the controller includes an electronic frequency division module (Figs. 5A-C) configured to divide an audio source signal to generate a low-frequency signal corresponding to the first frequency range and a high-frequency signal corresponding to the second frequency range, the low-frequency signal driving the at least one low-frequency acoustic driver to generate the sounds in the first frequency range (¶ 0084 and Fig. 7B), and
the high-frequency signal driving the at least one high-frequency acoustic driver to generate the sounds in the second frequency range (¶ 0083 and Fig. 7A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein
the controller includes an electronic frequency division module configured to divide an audio source signal to generate a low-frequency signal corresponding to the first frequency range and a high-frequency signal corresponding to the second frequency range, the low-frequency signal driving the at least one low-frequency acoustic driver to generate the sounds in the first frequency range, and
the high-frequency signal driving the at least one high-frequency acoustic driver to generate the sounds in the second frequency range, 
the motivation being to use appropriate frequency ranges for a treble and bass speaker (Schmidt - ¶ 0083-0084).

Claim(s) 12-13, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusconi in view of Garcia in view of Uchida in view of Shetye et al. (US 2017/0201823 A1)
Regarding claim 12, Rusconi-Garcia-Uchida discloses the acoustic output device of claim 11.
Rusconi-Garcia-Uchida is not relied upon to disclose wherein each of the at least two first acoustic routes includes an acoustic resistance material, and an acoustic impedance of the acoustic resistance material is in a range of 5MKS Rayleigh - 500MKS Rayleigh.
In a similar field of endeavor, Shetye discloses wherein each of the at least two first acoustic routes includes an acoustic resistance material, and an acoustic impedance of the acoustic resistance material is in a range of 5MKS Rayleigh - 500MKS Rayleigh (¶ 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein each of the at least two first acoustic routes includes an acoustic resistance material, and an acoustic impedance of the acoustic resistance material is in a range of 5MKS Rayleigh - 500MKS Rayleigh, the motivation being to give the acoustic routes the same acoustic impedance (Shetye - ¶ 0047).
Regarding claim 13, Rusconi-Garcia-Uchida discloses the acoustic output device of claim 1, and Rusconi discloses further comprising:
a supporting structure configured to support the at least one high-frequency acoustic driver and the at least one low-frequency acoustic driver (Fig. 1).
Rusconi-Garcia-Uchida is not relied upon to disclose the supporting structure configured to keep the at least two second guiding holes closer to the user's ears than the at least two first guiding holes when the user wears the acoustic output device.
In a similar field of endeavor, Shetye discloses to keep the at least one high-frequency acoustic driver closer to the user's ears than the at least two first guiding holes (115 and 117) when the user wears the acoustic output device (Fig. 5 and ¶ 0049-0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to keep the at least one high-frequency acoustic driver closer to the user's ears than the at least two first guiding holes (115 and 117) when the user wears the acoustic output device,
which would result in: to keep the at least two second guiding holes closer to the user's ears than the at least two first guiding holes (115 and 117) when the user wears the acoustic output device, 
the motivation being to allow the high frequency driver to radiate directly toward the ear because at such high frequencies, the high frequency driver exhibits a higher order directional pattern, which results in more sound energy being directed towards the ear of a user of the headphone rather than in other (undesirable) directions (Shetye - ¶ 0049-0050).
Regarding claim 16, Rusconi-Garcia-Uchida-Shetye discloses the acoustic output device of claim 13, and Rusconi discloses wherein the supporting structure includes a first housing (31 and 32), the low-frequency acoustic driver (7) is encapsulated by the first housing, and the first housing defines a front chamber (30) and a rear chamber (29) of the low-frequency acoustic driver (Fig. 4).
Regarding claim 17, Rusconi-Garcia-Uchida-Shetye discloses the acoustic output device of claim 16, and Rusconi discloses wherein the front chamber of the low-frequency acoustic driver is acoustically coupled to one of the at least two first guiding holes, and the rear chamber is acoustically coupled to the other first guiding hole of the at least two first guiding holes (Fig. 4).
Regarding claim 18, Rusconi-Garcia-Uchida-Shetye discloses the acoustic output device of claim 13, and Rusconi discloses wherein the supporting structure includes a second housing, the high-frequency acoustic driver is encapsulated by the second housing, and the second housing defines a front chamber and a rear chamber of the high-frequency acoustic driver (first housing can be the 31 and 32 for the left ear, and second housing can be the 31 and 32 for the right ear).
Regarding claim 19, Rusconi-Garcia-Uchida-Shetye discloses the acoustic output device of claim 18, and Rusconi discloses wherein the front chamber of the high-frequency acoustic driver is acoustically coupled to one of the at least two second guiding holes, and the rear chamber of the high-frequency acoustic driver is acoustically coupled to the other second guiding hole of the at least two second guiding holes (Figs. 1 and 4).

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.
Applicant argues (Remarks: page 3-4) that: 
“Firstly, Uchida is directed to eyeglasses that are stably wearable without nose pads. The eyeglasses in Uchida is not designed to accommodate any acoustic unit or similar units installed in the temple. By contrast, Rusconi is directed to an eyewear with a speaker and other electronic components accommodated in the temple of the eyewear. Applicant respectfully submits that the dimensions of the temple in Uchida are not appropriate for the eyewear in Rusconi.”

In response, the examiner submits that looking at Fig. 1 of Rusconi and Fig. 3 of Uchida, the two eyeglass frames are both clearly made to resemble normal fashionable eyeglass frames. Thus, the frame dimensions of Uchida represent normal fashionable eyeglass frame dimensions. Thus, it would be obvious to use similar frame dimensions for Rusconi in order to achieve the normal fashionable eyeglass frame look depicted in Fig. 1 of Rusconi.
Applicant argues (Remarks: page 3-4) that: 
“Secondly, The temple width of Uchida is not the same as the first distance and the second distance in amended claim 1, neither does the temple width of Uchida render the limitations on the first distance and the second distance of amended claim 1 obvious. In Uchida, the width of the temple only refers to the dimension of the temple along its width direction. However, according to claim 1, the first distance is the distance between two first guiding holes disposed on the temple, and the second distance is the distance between two second guiding holes disposed on the temple. Clearly, there is no direct relationship between the dimensions of the temple and the distance between the guiding holes disposed on the temple, because the distance between two guiding holes depends on their positions on the temple, more than the width of the temple itself. Merely by way of example, according Rusconi’s Fig. 1, the distance between the openings 11 and 17, and the distance between the openings 12 and 18, both of which are greater than the width of the temple at the corresponding position. Even assuming that Rusconi’s eyewear can use the temple thickness of Uchida (i.e., the widest portions of the temple is about 15 mm, and the width of the narrowest portions is about 4 mm), which Applicant does not concede as described above, it would not necessarily result in that the distance between a pair of first guiding holes on the temple (i.e., the first distance) being not greater than 40 millimeters, and the distance between a pair of second guiding holes on the temple (i.e., the second distance) being not greater than 7 millimeters as recited in amended claim 1.”

In response, the examiner submits that looking at the marked-up Fig. 1 of Rusconi provided below, in view of the combination with Uchida, A is about 4 mm and B is about 15 mm, and the first distance D1 is less than B and thus less than 15 mm, which satisfies the claim limitation of being not greater than 40 mm. The second distance D2 is almost equal to A but only very slightly greater than A, and thus only very slightly greater than 4 mm, which satisfies the claim limitation of being not greater than 7 mm.
Alternately, even if Rusconi is combined with Uchida such that A is about 4 mm and C is about 15 mm, the first distance D1 is still not greater than 40 mm because as can be seen in the drawing, D1 is clearly less than twice the distance of C, and thus less than 2 x C = 30 mm, and thus is not greater than 40 mm. Further, D2 is not greater than 7 mm for the reasons already provided above.
Thus, by using the reasonable fashionable frame dimensions of Uchida for the frame dimensions of Rusconi, the distance limitations of the claim are also satisfied as a result.

    PNG
    media_image1.png
    433
    698
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687